DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16 and 19-25 are pending in this application.  Claims 1-15, 17, and 18 have been cancelled.  Claims 16 and 19-25 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyck et al (US 2008/0090276), Pop et al (US 2017/0204316), and Kobayashi et al (US 4944952) in view of Larsen et al (WO 2013/182686) for the reasons set forth in rejecting the claims in the last Office action.  
As to claims 16 and 19-25, Van Dyck et al (US 2008/0090276) teach a spray dried enzyme composition comprising galactosidase, maltodextrin, and cornstarch (see entire document, especially claims 1, 5, 9, 10, and 13).  Van Dyck et al (US 2008/0090276) teaches glycerol in minimal amounts (paragraph [0022}).  
Pop et al (US 2017/0204316) teach a spray dried enzyme formulation comprising galactosidase, maltodextrin, starch, and sodium chloride as a stabilizer (see entire document, especially claims 1, 8, 12, and 26).
Kobayashi et al disclose a conventional method for producing milk containing oligosaccharides comprising treatment with β-galactosidase (see entire document).
The claims differ as to the specific galactosidase.
Larsen et al (WO 2013/182686) teach β-galactosidase having transgalactosylating activity for use in foods having the claimed amino acid sequence (see entire document).  The β-galactosidase serves to efficiently produce galactooligosaccharides (see Background of the Invention).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the galactosidase of Larsen et al in that of Van Dyck et al, Pop et al, and Kobayashi et al because the use of the claimed galactosidase serves to improve process efficiency.  It is further noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain expected results.

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach that glycerol is present and that the amount of glycerol is 0.1% or less.
As set forth above, Van Dyck et al (US 2008/0090276) teach a spray dried enzyme composition comprising galactosidase, maltodextrin, and cornstarch.  Pop et al (US 2017/0204316) teach a spray dried enzyme formulation comprising galactosidase, maltodextrin, starch, and sodium chloride as a stabilizer.  Kobayashi et al disclose a conventional method for producing milk containing oligosaccharides comprising treatment with β-galactosidase.  Larsen et al (WO 2013/182686) is cited to teach β-galactosidase having transgalactosylating activity for use in foods having the claimed amino acid sequence.  
Van Dyck et al (US 2008/0090276) teaches glycerol in minimal amounts (paragraph [0022}).  Van Dyck et al teach “0.1% or less glycerol.”  It is further noted that Applicant and Van Dyck et al teach glycerol as conventional in dissolving/providing liquid enzymes.  The current claim language does not define over that of Van Dyck et al.    
The prior art teaches the claimed combination. It is further noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  It is again noted that the selection and manipulation of galactosidase in the production of food products is expected, obvious, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 4, 2022